DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 02/21/2020, 05/18/2020, 09/14/2021 and 01/14/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre (USPG Pub No. 2013/0249034).
Regarding claim 1, Andre discloses a laminated lens structure (see Fig. 5) comprising: at least one sheet of a first type of lens-attached substrate (72, 73) and at least one sheet of a second type of lens-attached substrate (71), wherein each of the first type and the second type lens-attached substrate includes a lens resin portion that forms a lens (Paragraphs 89, 119), and a carrier substrate (1) that carries the lens resin portion (see Figs. 1-3, 5), wherein the carrier substrate (1) of the first type of lens-attached substrate (72, 73) is constituted by a plurality of sheets (1 and 70) of carrier configuration substrates which are laminated in a thickness direction of the carrier substrate (see Figs. 1-3, 5), and the carrier substrate (1) of the second type of lens-attached substrate (71) is constituted by one sheet of carrier configuration substrate (1) (see Figs. 1-3, 5). 
Regarding claim 2, Andre discloses wherein the thickness of the carrier substrate (1 and 70) of the first type of lens-attached substrate (72, 73) is larger than the thickness of the carrier substrate (1) of the second type of lens-attached substrate (71) (see Figs. 1-3, 5). 
Regarding claim 3, Andre discloses wherein a sheet (70) of the first type of lens-attached substrate (72, 73) is disposed on a side closest to a light incident surface (see Fig. 5). 
Regarding claim 4, Andre discloses wherein a sheet (1) of the first type of lens-attached substrate (72, 73) is disposed on a side closest to an imaging unit (see Figs. 1-3, 5). 
Regarding claim 5, Andre discloses wherein a sheet (70) of the first type of lens-attached substrate (72, 73) is disposed on a side closest to a light incident surface and another sheet (1) of the first type of lens-attached substrate (72, 73) is disposed on a side closest to an imaging unit (see Figs. 1-3, 5). 
Regarding claim 6, Andre discloses the laminated lens structure comprising at least two sheets of the first type of lens-attached substrate (72, 73), wherein the thickness of each of the plurality of sheets of carrier configuration substrates which constitute the carrier substrate of a predetermined sheet of the at least two sheets of the first type of lens-attached substrates is larger than the thickness of the carrier substrate of the at least one sheet of the second type of lens-attached substrate (71) (see Fig. 5). 
Regarding claim 8, Andre discloses wherein the thickness of the lens resin portion in a region, in which the lens resin portion and the carrier substrate of each of the at least one sheet of the first type of lens-attached substrate (72, 73) are in contact with each other, in a direction that is perpendicular to the at least one sheet of the first type of lens-attached substrate is larger than the thickness of the lens resin portion in a region, in which the lens resin portion and the carrier substrate of each of the at least one sheet of the second type of lens-attached substrate are in contact with each other, in a direction that is perpendicular to the at least one sheet of the second type of lens-attached substrate (71) (see Fig. 5, Paragraph 165). 
Regarding claim 9, Andre discloses wherein the thickness of a central portion of the lens resin portion of each of the at least one sheet of the first type of lens-attached substrate (72, 73) is larger than the thickness of the central portion of the lens resin portion of each of the at least one sheet of the second type of lens-attached substrates (71) (see Fig. 5, Paragraph 165). 
Regarding claim 10, Andre discloses wherein the thickness of the lens of each of the at least one sheet of the first type of lens-attached substrate (72, 73) is larger than the thickness of the lens of each of the at least one sheet of the second type of lens-attached substrate (71) (see Fig. 5, Paragraph 165). 
Regarding claim 11, Andre discloses wherein the at least one sheet of the second type of lens-attached substrate (71) includes: an extension structure in which a lower surface of the lens resin portion provided in the lens-attached substrate further extends to a lower side in comparison to a lower surface of the carrier substrate that carries the lens resin portion, and/or an upper surface of the lens resin portion provided in the lens-attached substrate further extending to an upper side in comparison to an upper surface of the carrier substrate that carries the lens resin portion, and/or the lens resin portion provided in the lens-attached substrate further extending in upper and lower directions in comparison to the thickness of the carrier substrate (see Fig. 5). 
Regarding claim 15, Andre discloses a solid-state imaging element (see Fig. 5), comprising a laminated lens structure according to claim 1 (see Fig. 5); and an imaging unit (8) that photoelectrically converts incident light that is condensed by the lens (see Fig. 5, Paragraphs 169, 170). 
Regarding claim 16, Andre discloses an electronic apparatus (Paragraphs 1, 2), comprising: a laminated lens structure according to claim 1 (see Fig. 5); an imaging unit that photoelectrically converts incident light that is condensed by the lens (see Fig. 5, Paragraphs 169, 170); and a signal processing circuit that processes a signal that is output from the imaging unit (see Fig. 5, Paragraphs 12, 45, 172). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andre (USPG Pub No. 2013/0249034).
Regarding claim 7, Andre discloses the laminated lens structure comprising at least two sheets of the first type of lens-attached substrate (72, 73), wherein the thickness of each of the plurality of sheets of carrier configuration substrates which constitute the carrier substrate of a predetermined sheet of the at least two sheets of the first type of lens-attached substrates is the thickness of the carrier substrate of the at least one sheet of the second type of lens-attached substrate (71). Andre discloses the claimed invention except for smaller than. Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre with smaller than for the purpose of preventing mechanical stresses in the desired parts of the structure (Paragraph 15 of Andre). Furthermore, this is a known alternative in the art with predictable results.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andre (USPG Pub No. 2013/0249034) in view of Koji et al. (JP 2009-300596), hereinafter “Koji”.
Regarding claim 12, Andre discloses the claimed invention except for further comprising at least one sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, wherein the thickness of the lens of the at least one sheet of the third type of lens-attached substrate is larger than the thickness of the lens of any of the at least one sheet of the second type of lens-attached substrate having a thickness of the carrier substrate being equal to or larger than the thickness of the carrier substrate of the third type of lens- attached substrate. In the same field of endeavor, Koji discloses further comprising at least one sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, wherein the thickness of the lens of the at least one sheet of the third type of lens-attached substrate is larger than the thickness of the lens of any of the at least one sheet of the second type of lens-attached substrate having a thickness of the carrier substrate being equal to or larger than the thickness of the carrier substrate of the third type of lens- attached substrate (see Figs. 8-10, Paragraphs 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre with further comprising at least one sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, wherein the thickness of the lens of the at least one sheet of the third type of lens-attached substrate is larger than the thickness of the lens of any of the at least one sheet of the second type of lens-attached substrate having a thickness of the carrier substrate being equal to or larger than the thickness of the carrier substrate of the third type of lens- attached substrate of Koji for the purpose of reducing undesirable changes in the structure such as positional displacement of each lens part or inclination, and improving performance (Paragraph 61). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, a change in shape and size of a component is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Andre discloses the claimed invention except for further comprising at least one sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, and a further sheet of the second type of lens-attached substrate which is adjacent to the sheet of the third type of lens-attached substrate, and in which a part of the lens resin portion of the sheet of the third type of lens-attached substrate is disposed, and wherein the sum of the thickness of the lens resin portion that exists in a through-hole of the further sheet of the second type of lens-attached substrate is larger than the thickness of the lens resin portion of any of the other sheets of the second type of lens-attached substrates in which the thickness of the carrier substrate is equal to or less than the thickness of the carrier substrate of the further sheet of the second type of lens-attached substrate. In the same field of endeavor, Koji discloses further comprising at least one sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, and a further sheet of the second type of lens-attached substrate which is adjacent to the sheet of the third type of lens-attached substrate, and in which a part of the lens resin portion of the sheet of the third type of lens-attached substrate is disposed, and wherein the sum of the thickness of the lens resin portion that exists in a through-hole of the further sheet of the second type of lens-attached substrate is larger than the thickness of the lens resin portion of any of the other sheets of the second type of lens-attached substrates in which the thickness of the carrier substrate is equal to or less than the thickness of the carrier substrate of the further sheet of the second type of lens-attached substrate (see Figs. 8-10, Paragraphs 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre with further comprising at least one sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, and a further sheet of the second type of lens-attached substrate which is adjacent to the sheet of the third type of lens-attached substrate, and in which a part of the lens resin portion of the sheet of the third type of lens-attached substrate is disposed, and wherein the sum of the thickness of the lens resin portion that exists in a through-hole of the further sheet of the second type of lens-attached substrate is larger than the thickness of the lens resin portion of any of the other sheets of the second type of lens-attached substrates in which the thickness of the carrier substrate is equal to or less than the thickness of the carrier substrate of the further sheet of the second type of lens-attached substrate of Koji for the purpose of reducing undesirable changes in the structure such as positional displacement of each lens part or inclination, and improving performance (Paragraph 61). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, a change in shape and size of a component is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Andre discloses the claimed invention except for further comprising a sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, wherein a part of the lens resin portion of the sheet of the third type of lens-attached substrate is disposed in a through-hole of a sheet of the first type of lens-attached substrate that is adjacent to the sheet of the third lens-attached substrate, and the thickness of the lens of the sheet of the third type of lens-attached substrate is larger than the thickness of the lens of the sheet of the second type of lens-attached substrate. In the same field of endeavor, Koji discloses further comprising a sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, wherein a part of the lens resin portion of the sheet of the third type of lens-attached substrate is disposed in a through-hole of a sheet of the first type of lens-attached substrate that is adjacent to the sheet of the third lens-attached substrate, and the thickness of the lens of the sheet of the third type of lens-attached substrate is larger than the thickness of the lens of the sheet of the second type of lens-attached substrate (see Figs. 8-10, Paragraphs 59, 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Andre with further comprising a sheet of a third type of lens-attached substrate including one sheet of the second type of lens-attached substrate including the extension structure, wherein a part of the lens resin portion of the sheet of the third type of lens-attached substrate is disposed in a through-hole of a sheet of the first type of lens-attached substrate that is adjacent to the sheet of the third lens-attached substrate, and the thickness of the lens of the sheet of the third type of lens-attached substrate is larger than the thickness of the lens of the sheet of the second type of lens-attached substrate of Koji for the purpose of reducing undesirable changes in the structure such as positional displacement of each lens part or inclination, and improving performance (Paragraph 61). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, a change in shape and size of a component is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Prior Art Citations
              Oliver et al. (USPG Pub No. 2008/0290435) and Ovrutsky et al. (USPG Pub No. 2012/0133916) are each being cited herein to show a laminated lens structure that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/6/2022